Citation Nr: 1819020	
Decision Date: 03/30/18    Archive Date: 04/05/18

DOCKET NO.  13-03 193A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUE

Entitlement to dependency and indemnity compensation (DIC), based on service connection for the cause of the Veteran's death.  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel



INTRODUCTION

The Veteran served on active duty from October 1967 to November 1971 and from May 1974 to October 1977.

This appeal comes before the Board of Veterans' Appeals (Board) from a December 2011 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  

When this issue was before the Board in November 2016, it was remanded for further development, to include the issuance of a Statement of the Case (SOC) with regard to the issue of entitlement to reimbursement for funeral expenses.  In November 2016, the RO issued a SOC.  As no timely, substantive appeal (VA Form 9) has been filed as to the issue of reimbursement for funeral expenses, the matter is not presently before the Board.  In January 2018 the Board requested and obtained an independent medical opinion from a VA Cardiologist.  The case has now been returned to the Board for further appellate review.  


FINDINGS OF FACT

1.  The Veteran died in August 2001 as a result of a septic infection caused by vibro vulnificus bacteremia, which caused multi-organ failure leading to cardio-pulmonary arrest.

2.  The Veteran's vibro vulnificus bacteremia infection was not etiologically related to his active service.  

3.  A service-connected disability did not contribute substantially or materially to the Veteran's death.  

CONCLUSION OF LAW

A disability incurred in or aggravated by active service did not cause or substantially or materially contribute to the Veteran's cause of death.  38 U.S.C. 
§ 1310 (2012); 38 C.F.R. §§ 3.5, 3.312 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C. §§ 5103, 5103A (2012), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2017), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  

In Hupp v. Nicholson, 21 Vet. App. 342 (2007), the Court held that when VA receives a detailed claim for death and indemnity compensation (DIC) under 38 U.S.C. § 1310, it must provide a detailed notice to the claimant.  Specifically, the Court held that, under section 38 U.S.C. § 5103(a), the notice must include a statement of the conditions, if any, for which a veteran was service connected at the time of death; an explanation of the evidence and information required to substantiate a DIC claim based on a previously service-connected condition; and an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.

The Appellant was provided all required VCAA notice in a December 2010 letter, prior to the December 2011 rating decision on appeal.  This notice informed her of the respective responsibilities of the claimant and VA, actions taken on her behalf, and the information or evidence necessary to establish the cause of death claim.  
  
The record also reflects that all pertinent available service treatment records (STRs) and all available post-service medical evidence identified by the Appellant has been obtained.  The Board also acknowledges that comprehensive VA medical opinions have been obtained in response to the claim.  Accordingly, the Board will address the merits of the claim.

Legal Criteria

DIC benefits are payable to the surviving spouse of a veteran if the veteran died from a service-connected disability.  38 U.S.C. § 1310; 38 C.F.R. § 3.5.  Service connection for the cause of a veteran's death is warranted if a service-connected disability either caused or contributed substantially or materially to the cause of the veteran's death.  38 U.S.C. § 1310; 38 C.F.R. § 3.312.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

The death of a veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  A service-connected disability will be considered as the principal, or primary, cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  38 C.F.R. § 3.312(b).  

A contributory cause of death is inherently one not related to the principal cause.  In determining whether the service-connected disability contributed to death, it must be shown that it contributed substantially or materially; that it combined to cause death; or that it aided or lent assistance to the production of death.  It is not sufficient to show that it casually shared in producing death, but rather it must be shown that there was a causal connection.  38 C.F.R. § 3.312(c)(1); see also Gabrielson v. Brown, 7 Vet. App. 36, 39 (1994).  The issue involved will be determined by exercise of sound judgment, without recourse to speculation, after a careful analysis has been made of all the facts and circumstances surrounding the death of the Veteran, including, particularly, autopsy reports.  38 C.F.R. § 3.312(a). 

Burden of Proof

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C. § 5107 (2012); 38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

The Board has reviewed all of the evidence of record with a focus on the evidence relevant to this appeal.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Appellant or obtained on her behalf be discussed in detail.  
Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate her claim and what the evidence of record shows, or fails to show, with respect to her claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

The Veteran died in August 2001.  During his lifetime, he was service-connected for somnambulism, colloquially referred to as sleep walking.  Since his death, the Appellant has asserted the Veteran suffered from numerous conditions affecting the neurological, psychiatric and gastrointestinal systems, sleep apnea, and diabetes.  She also indicated she believes the Veteran may have had chloracne, and that these disabilities were consequentially related to the Veteran's military service.  For the purposes of determining whether service connection for the cause of the Veteran's death is warranted, and only for that purpose, the Board has presumed the Veteran did have these disabilities, and that they were related to his military service.  

The Veteran's death certificate shows his death was due to a septic infection caused by vibro vulnificus bacteremia, which caused multi-organ failure leading to cardio-pulmonary arrest.  

The Appellant principally asserts that the Veteran had open leg sores for many years prior to his death, which she believes were caused by chloracne.  She has stated that she believes the Veteran's septic infection was not caused by shell fish consumption, but rather as a result of those sores.  However, in a January 2017 medical opinion, the physician noted the Veteran's treatment for numerous conditions on active duty; however, the examiner found no evidence of any ongoing skin disorders following the Veteran's discharge.  Although the Appellant has indicated the Veteran experienced open sores on his legs, as well as skin scaling, the examiner noted that on July 31, 2001 the Veteran's blood tests were positive for vibrio vulnificus, not chloracne as alleged by the Appellant.  The examiner explained that neither Agent Orange, nor any of the skin maladies the Veteran was treated for in service could in any way cause vibrio vulnificus.  As such, he found the Veteran's vibrio vulnificus was less likely than not caused by his military service.  

The Board also finds very probative a January 2018 independent medical opinion obtained from a Cardiology specialist at the Pittsburgh VAMC.  The physician found that although the Veteran died from cardiopulmonary arrest, there was no indication he suffered from a myocardial infarction or ischemic heart disease.  The examiner explained that very often cardiopulmonary arrest is placed in a death certificate as the cause of death, but that it is important to recognize that such an event does not equate to a heart attack.  Rather, it is simply when the heart stops beating, and is therefore used to describe the moment of death, rather than the pathology or cause of death.  Here, the examiner noted the Veteran's vibrio vulnificus infection, which caused increased toxins and their metabolites to accumulate.  This ultimately resulted in the body's various organs and tissues shutting down, which culminated in the heart shutting down as a result of a lack of oxygen.  The examiner carefully reviewed the Veteran's medical history, and indicated there was no evidence to suggest a prior history of ischemic heart disease.  Specifically, the examiner indicated there was no history of abnormal coronary angiogram or abnormal echocardiogram demonstrating wall motion abnormalities.  The examiner also concurred with the January 2017 VA examiner's findings relative to the open wounds.  In particular, the physician stated that with respect to the open weeping lesions noted by the Appellant on presentation, which she asserts may have been chloracne caused by Agent Orange exposure, such blistering dermatitis is often associated with vibrio vulnificus.  

Upon careful and compassionate review of the evidence of record, the Board finds that the Appellant is not entitled to service connection for the cause of the Veteran's death.  In sum, the Board finds there is no evidence to establish the Veteran's death was principally or contributorily caused by a disability that originated during his period of active duty, or was otherwise connected to his active service.  There is simply no medical evidence showing a causal connection between the Veteran's death and his active service.

With respect to whether the Appellant's own statements can establish that the Veteran's death was caused by any event or disability incurred in service, the Board notes that VA must consider all favorable lay evidence of record.  38 C.F.R. § 5107(b); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Accordingly, in addition to the medical evidence, the Board has carefully considered the Appellant's own lay statements.  However, the Board notes that in numerous correspondence the Appellant has acknowledged her lack of medical expertise.  In a case such as this, which requires a high degree of scientific understanding with respect to complex medical conditions, the Board finds the Appellant's lay assertions to be of less probative value than the comprehensive medical opinions provided by the above-noted VA examiners.  The Board has considered whether there is any other appropriate basis to grant this claim but has found none.  Accordingly, the Board concludes that the preponderance of the evidence is against the claim of entitlement to service connection for the cause of the Veteran's death.  As such, the benefit-of-the-doubt rule does not apply, and the claim must be denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Notwithstanding the above decision, the Board does extend its sincerest condolences to the Appellant for her loss, as well as its highest appreciation to the late Veteran for his honorable service.  










ORDER

Entitlement to dependency and indemnity compensation based on service connection for the Veteran's cause of death is denied.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


